DETAILED ACTION

	This office action is in reply to the amendment dated June 16, 2022. 
	Claims 1, 11 and 19 have been amended. 
	Claims 1-20 remain pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 109578139 A), hereafter Zhang.
	Regarding claim 1, Zhang discloses a connecting rod (1) with a device for changing a compression ration of an internal combustion engine (Fig. 1), the connecting rod comprising: a connecting rod head (shown in Fig. 1) and a connecting rod pin (3) supported by an eccentric (4) of the connecting rod at a variable distance from the connecting rod head, and an interlock (6), wherein a fluid chamber is defined inside the connecting rod head and contains a hydraulic fluid (abstract), the eccentric having a projection (eccentric 4 comprises surfaces adjacent to locking holes L and H that act as projections) extending into the fluid chamber and in contact with the hydraulic fluid such that a fluid pressure of the hydraulic fluid in the fluid chamber exerts a force on the projection to change a position of the eccentric (abstract); and wherein in a locking position, the interlock inhibits rotation of the eccentric relative to the connecting rod head, the interlock is configured to be releasable (as seen in Fig. 1 and Fig. 2), and the connecting rod comprises a hydraulic circuit in fluid communication with the fluid chamber and including a first sub-circuit (the location in the interlock in Fig. 1) for controlling the fluid pressure of the hydraulic fluid in the fluid chamber and a second sub-circuit decoupled from the first sub-circuit for controlling the interlock (the location of the interlocks in Fig. 2).
	Regarding claim 4, Zhang is disclosing the connecting rod according to claim 1, wherein the first sub-circuit comprises a purge (A, Fig. 1) line for purging the fluid chamber. 
	Regarding claims 8 and 17, Zhang discloses the connecting rod according to claim 1, wherein the inter-lock comprises a locking pin which is designated to engage in a receptacle (pg. 4, line 3-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (WO 2018/188790 A1), in view of Zhang et al. (CN 109578139 A).
Regarding claim 2, Zhang is silent to comprising a switching valve configured as a directional control valve with switching positions and ports. Heller discloses a connecting rod (6.1, Fig. 2) with a device for changing a compression ration of an internal combustion engine (Fig. 3), the connecting rod comprising: a connecting rod head (shown in Fig. 2) and a connecting rod pin (10.1) supported by an eccentric (17.1) of the connecting rod at a variable distance from the connecting rod head, and an interlock (23.1, 24.1), wherein a fluid chamber is defined inside the connecting rod head and contains a hydraulic fluid (abstract), and a switching valve (19.1) configured as a directional control valve with switching positions and ports. The eccentric of Heller differs from the eccentric of Zhang such that instead of the projections as shown in Zhang, Heller discloses contours for changing the compression ratio. Hence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention provide the eccentric of Zhang in the connecting rod of Heller in order to change the compression ratio of the internal combustion engine. 

Regarding claims 11 an19, Heller discloses a connecting rod (6.1, Fig. 2) with a device for changing a compression ratio of an internal combustion engine (Fig. 3), the connecting rod comprising: a connecting rod head (shown in Fig. 2) and a connecting rod pin (10.1) supported by an eccentric (17.1) of the connecting rod at a variable distance from the connecting rod head, and an interlock (23.1, 24.1), wherein a fluid chamber is defined inside the connecting rod head and contains a hydraulic fluid (abstract), and a hydraulic circuit (Fig. 3) in fluid communication with the fluid chamber and including a first sub-circuit (position of interlock 23.1 engaged) for controlling the fluid pressure of the hydraulic fluid in the fluid chamber, a second sub-circuit (position of interlock 24.1 when 23.1 is engaged) de-coupled from the first sub-circuit for controlling the interlock, and a switching valve (19.1) configured as a directional control valve with switching positions and ports, wherein in a locking position, the interlock inhibits rotation of the eccentric relative to the connecting rod head, and the interlock is configured to be releasable (claim 8). Heller does not disclose an eccentric having a projection extending into the fluid chamber and in contact with the hydraulic fluid such that a fluid pressure of the hydraulic fluid in the fluid chamber exerts a force on the projection to change a position of the eccentric. 
Zhang discloses a connecting rod (1) with a device for changing a compression ration of an internal combustion engine (Fig. 1), the connecting rod comprising: a connecting rod head (shown in Fig. 1) and a connecting rod pin (3) supported by an eccentric (4) of the connecting rod at a variable distance from the connecting rod head, and an interlock (6), wherein a fluid chamber is defined inside the connecting rod head and contains a hydraulic fluid (abstract), the eccentric having a projection (eccentric 4 comprises surfaces adjacent to locking holes L and H that act as projections) extending into the fluid chamber and in contact with the hydraulic fluid such that a fluid pressure of the hydraulic fluid in the fluid chamber exerts a force on the projection to change a position of the eccentric (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention provide the eccentric of Zhang in the connecting rod of Heller in order to change the compression ratio of the internal combustion engine.

Regarding claims 3, 12 and 20, Heller discloses a hydraulic circuit comprising a hydraulic backstop (27.1, 28.1). 
Regarding claims 4, 5, 13 and 14, Heller further discloses a purge line (42. 1, 43.1) comprising a resistor (44.1)
Regarding claims 6 and 15, Heller discloses a hydraulic switch over module (Fig. 3) comprising a cartridge (36.1) and a section of the hydraulic circuit with a switching valve (19.1) and a hydraulic backstop (27.1, 28.1). 
 Regarding claims 7 and 16, Heller discloses the hydraulic switchover module arranged in a large connecting rod eye or a shaft of the connecting rod (Fig. 2). 
Regarding claims 9 and 18, Heller discloses the hydraulic switchover module actuated hydraulically (abstract). 
Regarding claim 10, Heller discloses the connecting rod according to claim 1, wherein the first sub-circuit comprises a pressure relief line with a hydraulic resistance (Fig. 3 depicts lines 41.1 and 43, 1, with resistances 44.1). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747